Exhibit 99.3 INTERSECTIONS INC. CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Six Months Ended June 30, June 30, (in thousands, except share and per share data) Revenue $ Operating expenses: Marketing Commissions Cost of revenue General and administrative Depreciation Amortization Total operating expenses Incomefrom operations Interest expense ) Other (expense) income, net ) 16 ) 50 Income from continuing operations before income taxes Income tax expense ) Income from continuing operations $ Loss from discontinued operations, net of tax ) ) (9 ) ) Net income attributable to Intersections, Inc. $ Basic earnings (loss) per share: Net income from continuing operations $ Net income (loss) from discontinued operations ) Basic earnings (loss) per share $ Diluted earnings (loss) per share: Net income from continuing operations $ Net income (loss) from discontinued operations ) Diluted earnings (loss) per share $ Cash dividends paid per common share $ Weighted average common shares outstanding – basic Weighted average common shares outstanding – diluted INTERSECTIONS INC. CONSOLIDATED BALANCE SHEETS (In thousands) June 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Income tax receivable Deferred subscription solicitation costs Total current assets PROPERTY AND EQUIPMENT, net DEFERRED TAX ASSET, net LONG-TERM INVESTMENT GOODWILL INTANGIBLE ASSETS, net OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses and other current liabilities Accrued payroll and employee benefits Capital leases, current portion Commissions payable Deferred revenue Deferred tax liability, net, current portion Total current liabilities OBLIGATIONS UNDER CAPITAL LEASES, less current portion OTHER LONG-TERM LIABILITIES TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY: Common stock Additional paid-in capital Treasury stock ) ) Retained earnings TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ INTERSECTIONS INC. CONSOLIDATED STATEMENT OF CASH FLOWS (In thousands) Six Months Ended June 30, Net income $ $ Adjustments to reconcile net income to cash flows provided by operating activities: Depreciation Amortization Amortization of debt issuance cost 37 30 Provision for doubtful accounts ) 0 Share based compensation Excess tax benefit upon vesting of restricted stock units and stock option exercises ) ) Accretion of interest on note receivable ) ) Amortization of non-cash consideration exchanged for additional investment ) 0 Amortization of deferred subscription solicitation costs Reduction to value of long-term investment 0 Foreign currency transaction gains, net 38 ) Changes in assets and liabilities: Accounts receivable ) Prepaid expenses and other current assets ) ) Income tax, net ) ) Deferred subscription solicitation costs ) ) Other assets Accounts payable Accrued expenses and other current liabilities Accrued payroll and employee benefits ) ) Commissions payable ) ) Deferred revenue ) ) Deferred income tax, net Other long-term liabilities 13 Cash flows provided by operating activities CASH FLOWS USED IN INVESTING ACTIVITIES: Exercise of warrants in long-term investment ) 0 Purchase of additional interest in long-term investment 0 ) Proceeds from reimbursements for property and equipment 0 Acquisition of property and equipment ) ) Cash flows used in investing activities ) ) CASH FLOWS USED IN FINANCING ACTIVITIES: Cash distribution on vesting of restricted stock units ) 0 Purchase of treasury stock ) ) Cash dividends paid on common shares ) ) Repayment under Credit Agreement 0 ) Excess tax benefit upon vesting of restricted stock units and stock option exercises Capital lease payments ) ) Cash proceeds from stock option exercises Withholding tax payment on vesting of restricted stock units and stock option exercises ) ) Cash flows used in financing activities ) ) DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS—Beginning of period CASH AND CASH EQUIVALENTS—End of period $ $ INTERSECTIONS INC. OTHER DATA (In thousands) Three Months Ended June 30, Six Months Ended June 30, Subscribers at beginning of period New subscribers – indirect 24 59 New subscribers – direct Cancelled subscribers within first 90 days of subscription ) Cancelled subscribers after first 90 days of subscription ) Reclassed subscribers**** - - ) - Subscribers at end of period Non-Subscriber customers Total customers at end of period Indirect subscribers % Direct subscribers % *Cancellations within first 90 days of subscription % **Cancellations after first 90 days of subscription % ***Overall retention % Percentage of revenue from indirect marketing arrangements to total customer revenue % Percentage of revenue from direct marketing arrangements to total customer revenue Total customer revenue % * Percentage of cancellation within the first 90 days to subscriber additions for the period. ** Percentage of cancellations greater than 90 days to the number of subscribers at the beginning of the period plus new subscribers during the period less cancellations within the first 90 days on a rolling 12 month basis. *** On a rolling 12 month basis by taking subscribers at the end of the period divided by the sum of the subscribers at the beginning of the period plus additions for the period. **** During the three months ended March 31, 2013, we refined the criteria we use to calculate and report the “Other Data” depicted in the table above, resulting in approximately 119 thousand customers being reclassified out of our Subscriber count and into our Non-Subscriber Customers. INTERSECTIONS INC. OTHER DATA, continued (Unaudited) Intersections Inc. Reconciliation of Non-GAAP Financial Measures (dollars in thousands, except for per subscriber information) The table below includes financial information prepared in accordance with accounting principles generally accepted in the United States, or GAAP, as well as other financial measures referred to as non-GAAP financial measures.Consolidated adjusted EBITDA before share related compensation and non-cash impairment charges is presented in a manner consistent with the way management evaluates operating results and which management believes is useful to investors and others.Share related compensation includes non-cash share based compensation, as well as, dividend equivalent cash payments to restricted stock unit (“RSU”) holders and stock option holders.An explanation regarding the company’s use of non-GAAP financial measures and a reconciliation of non-GAAP financial measures used by the company to GAAP measures is provided below.These non-GAAP financial measures should be considered in addition to, but not as a substitute for, net income and the other information prepared in accordance with GAAP, and may not be comparable to similarly titled measures reported by other companies.Management strongly encourages shareholders to review our financial statements and publicly-filed reports in their entirety and not to rely on any single financial measure. (1) Consolidated adjusted EBITDA before share related compensation and non-cash impairment charges represents consolidated income (loss) before income taxes plus share related compensation, non-cash goodwill, intangible and long-lived asset impairment charges, depreciation and amortization, interest income (expense) and other income (expense).We believe that the consolidated adjusted EBITDA before share related compensation and non-cash impairment charges calculation provides useful information to investors because they are indicators of our operating performance.Consolidated adjusted EBITDA before share related compensation and non-cash impairment charges is commonly used as a basis for investors and analysts to evaluate and compare the periodic and future operating performance and value of companies within our industry.Our Board of Directors and management use consolidated adjusted EBITDA before share related compensation and non-cash impairment charges to evaluate the operating performance of the company and tomake compensation and bonus determinations. We provide this information to show the impact of share related compensation on our operating results, as it is excluded from our internal operating and budgeting plans and measurements of financial performance; however, we do consider the dilutive impact to our shareholders when awarding share related compensation and consider both the Black-Scholes value and GAAP value in connection therewith, and value such awards accordingly. INTERSECTIONS INC. OTHER DATA, continued (Unaudited) We do not consider share related compensation charges when we evaluate the performance of our individual business groups or formulate our short and long-term operating plans.Due to its nature, individual managers generally are unable to project the impact of share related compensation and accordingly we do not hold them accountable for the impact of equity award grants.When we consider making share related compensation grants, we primarily take into account the need to attract and retain high quality employees, overall shareholder dilution and the Black-Scholes values of the equity grant to the recipient, rather than the potential accounting charges associated with such grants.For comparability purposes, we believe it is useful to provide a non-GAAP financial measure that excludes share related compensation in order to better understand the long-term performance of our core business and to compare our results to the results of our peer companies because of varying available valuation methodologies and the variety of award types that companies can use under GAAP.Furthermore, the value of share related compensation is determined using a complex formula that incorporates factors, such as market volatility, that are beyond our control.Accordingly, we believe that the presentation of adjusted EBITDA before share related compensation when read in conjunction with our reported GAAP results can provide useful supplemental information to our management, to investors and to our lenders regarding financial and business trends relating to our financial condition and results of operations. Adjusted EBITDA before share related compensation and non-cash impairment charges has limitations due to the fact it does not include all compensation related expenses.For example, if we only paid cash based compensation as opposed to a portion in share related compensation, the cash compensation expense included in our general and administrative expenses would be higher.We compensate for this limitation by providing information required by GAAP about outstanding share based awards in the footnotes to our financial statements in our SEC filings.We believe equity based compensation is an important element of our compensation program and all forms of share related awards are valued and included as appropriate in our operating results. The following table reconciles consolidated income (loss) before income taxes to consolidated adjusted EBITDA before share related compensation and non-cash impairment charges, as defined for the three and six months ended June 30, 2012 and 2013.In managing our business, we analyze our performance quarterly on a consolidated income (loss) before income tax basis. INTERSECTIONS INC.
